PER CURIAM.
The decision of the District Court of Appeal, First District,1 in this cause was certified by that court as passing on a question of great public interest, to wit: “[T]he procedure which must be followed' by a wife in seeking review of an order or decree rendered in a domestic relations case in the event the benefits conferred by the order or decree are to be accepted by the wife during the pendency of the appeal.”'
Subsequent to the District Court’s decision this court rendered its opinion on rehearing in Brackin v. Brackin, 182 So.2d 1, January 12, 1966, but, because the record before us does not contain the petitioner’s assignments of error to the District Court, we are unable to ascertain the effect of our decision in Brackin.
The cause is remanded to the District Court of Appeal, First District, for consideration in the light of Brackin v. Brackin, supra.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.

. 177 So.2d 670 (Fla.App. 1st 1965).